DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 reads “robots providing services different the service through the communicator”. Suggest changing to “robots providing different services through the communicator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Look (US 20170050321 A1)
	Regarding Claim 1, Look teaches An electronic apparatus, comprising: (Fig.1A [0020] users 110-114 on user devices, e.g., personal computer, tablet, mobile device, or smartphone)
a communicator connected to a network; and (Fig. 1A network 122, [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.)
a processor configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126) 
based on a service being requested from one of other electronic apparatuses connected through the network ([0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122), search for a robot capable of performing an operation required in the service from robots providing services different the service through the communicator; and ([0011] A community of users and robots can collaborate to perform service requests that no single user or robot can complete (either at all or as efficiently) on their own. The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently. For example, a first robot that can wash clothes, a second robot that can deliver packages, and a third robot that can iron can collaborate to pick-up clothes from a user's residence, wash the clothes, iron the clothes, and then return the clothes to the user's residence. Each robot by itself is not able to clean the user's clothes, but by working collaboratively, the robots are able to clean the user's clothes)
provide the service by controlling an operation of the searched robot. ([0009]  identifying the one or more registered robots with the capabilities to perform the task  [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Regarding Claim 2, Look teaches further comprising: 
a storage stored with tasks necessary for each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request), operations required for performing the task (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot), and operation information of a robot connected to the network and performable by the robot, (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
wherein the processor is configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126)
search for at least one or more robots capable of performing an operation necessary in performing a task corresponding to the requested service, and ([0005] The method can include determining a plurality of tasks associated with the service request and assigning the plurality of tasks among the one or more selected registered robots based on the published robot profiles. The assigning can include identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on (i) capabilities of the particular registered robot)
transmit a control instruction to the searched robot for a series of operations necessary in performing the task to be sequentially performed.  ([0011] The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently.)
Regarding Claim 3, Look teaches wherein the processor is configured to, based on receiving operation information from a robot connected to the network, add the received operation information to the storage.  (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles [0022] The robot manager 102 uses the profile database 120 to store and maintain information about each robot, e.g., robots 104-108, in a robot profile and each user, e.g., users 110-114.)
Regarding Claim 4, Look teaches wherein the processor is configured to, based on a scheduling information of a user being input through the communicator (Fig. 1A -B[0023] The profile database 120 stores and maintains information about each user, e.g., users 110-114, including login credentials, associations between the user and robots tasked, and associations between the user and robots owned.), identify a completion time for each task according to the scheduling information of the user, and schedule a work time of a robot performing an operation required by each task according to the completion time. ([0023] The profile database 120 stores and maintains information about each user, e.g., users 110-114, including login credentials, associations between the user and robots tasked, and associations between the user and robots owned. A user is a user of the robot management system 100. The user can be an owner of a registered robot or can be an individual qualified to use the robot management system 100 to perform service requests. The profile database 120 can, for example, store and maintain an association between a user, “John Doe,” and a tasked robot, “Robot ABC,” that indicates that “John Doe” has scheduled “Robot ABC” to perform task X. The association between the user and tasked robot can include information describing the task. The information that describes the task can include a time to execute the task. For example, “Robot ABC” can be tasked to perform task X on “Jul. 11, 2015 at 20:00 GMT.” In other implementations, the execution time of the task is event-driven. For example, the system can assign “Robot ABC” to perform task X in response to receiving a notification from “Robot DEF.” The associations between the user and robots owned includes information that describes the ownership of the robot. For example, “John Doe” can own “Robot DEF.”)
Regarding Claim 5, Look teaches wherein the processor is configured to, based on a plurality of services being requested through the communicator, schedule a work time of the robot taking into consideration tasks required in each service and operations included in the relevant task.  (Fig. 2A [0033] The workflow schedule 214 includes information describing the scheduled tasks. [0046] the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks.)
Regarding Claim 6, Look teaches wherein the processor is configured to: ([0021] FIG. 1B shows an example computer system used to implement a robot manager 102. The robot manager 102 executes on one or more physical machines, e.g., physical machine 124, that have an operating environment, e.g., operating environment 132. A physical machine includes physical hardware, for example, a processor (CPU) 126)
transmit a request for verifying whether performing of an operation related to the identified task is performed to the other electronic apparatus, and ([0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122)
based on receiving a verification instruction on the performing of the operation from the other electronic apparatus, transmit a perform instruction of an operation related to the identified task to the robot. ([0011] A community of users and robots can collaborate to perform service requests that no single user or robot can complete (either at all or as efficiently) on their own. The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently. For example, a first robot that can wash clothes, a second robot that can deliver packages, and a third robot that can iron can collaborate to pick-up clothes from a user's residence, wash the clothes, iron the clothes, and then return the clothes to the user's residence. Each robot by itself is not able to clean the user's clothes, but by working collaboratively, the robots are able to clean the user's clothes) 
Regarding Claim 7, Look teaches wherein the processor is configured to transmit information on a task assigned to the robot and a work time for performing the task to the other electronic apparatus through the communicator.  ([0009]  identifying the one or more registered robots with the capabilities to perform the task [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.) [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. The system analyzes the capabilities available in the community of registered robots and any constraints indicated in the service request or identified by the registered robots, e.g., a time constraint, physical constraint, or other availability constraint, to include in the service information. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Regarding Claim 8, Look teaches A service providing method using an electronic apparatus connected to a network, the method comprising: (Claim 1 A computer implemented method, receiving a service request Fig.1A network 122 [0020] users 110-114 on user devices, e.g., personal computer, tablet, mobile device, or smartphone)
receiving a service request from one of electronic apparatuses connected through the network; (Fig. 1A network 122, [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.)
searching for a robot capable of performing an operation required by the service from robots providing services different from the requested service on the network; and ([0011] A community of users and robots can collaborate to perform service requests that no single user or robot can complete (either at all or as efficiently) on their own. The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently. For example, a first robot that can wash clothes, a second robot that can deliver packages, and a third robot that can iron can collaborate to pick-up clothes from a user's residence, wash the clothes, iron the clothes, and then return the clothes to the user's residence. Each robot by itself is not able to clean the user's clothes, but by working collaboratively, the robots are able to clean the user's clothes)
providing the service by controlling an operation of the searched robot.  ([0009]  identifying the one or more registered robots with the capabilities to perform the task  [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Regarding Claim 9, Look teaches wherein the searching for the robot comprises searching for the robot capable of performing an operation necessary in performing a task corresponding to the requested service based on a storage stored with information on tasks required for each type of service (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request [0005] The method can include determining a plurality of tasks associated with the service request and assigning the plurality of tasks among the one or more selected registered robots based on the published robot profiles. The assigning can include identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on (i) capabilities of the particular registered robot), operations necessary in- 21 -0503-0448 (OEC/11328/US) English Translationperforming the task (Claim 16 identifying a particular registered robot from the plurality of registered robots to perform a particular task of the plurality of tasks based on capabilities of the particular registered robot), robots connected to the network and operations performable by the robot.  (Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles)
Regarding Claim 10, Look teaches further comprising: based on receiving operation information from a robot connected to the network, adding the received operation information to the storage.  (Claim 14 one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising Claim 15 determining a plurality of tasks associated with the service request Claim 15 assigning the plurality of tasks among the one or more registered robots based on the published robot profiles [0022] The robot manager 102 uses the profile database 120 to store and maintain information about each robot, e.g., robots 104-108, in a robot profile and each user, e.g., users 110-114.)
Regarding Claim 11, Look teaches further comprising: based on scheduling information of a user being input (Fig. 1A -B[0023] The profile database 120 stores and maintains information about each user, e.g., users 110-114, including login credentials, associations between the user and robots tasked, and associations between the user and robots owned.), identifying a completion time for each task according to the scheduling information of the user and scheduling a work time of a robot performing an operation required in each task according to the completion time.  . ([0023] The profile database 120 stores and maintains information about each user, e.g., users 110-114, including login credentials, associations between the user and robots tasked, and associations between the user and robots owned. A user is a user of the robot management system 100. The user can be an owner of a registered robot or can be an individual qualified to use the robot management system 100 to perform service requests. The profile database 120 can, for example, store and maintain an association between a user, “John Doe,” and a tasked robot, “Robot ABC,” that indicates that “John Doe” has scheduled “Robot ABC” to perform task X. The association between the user and tasked robot can include information describing the task. The information that describes the task can include a time to execute the task. For example, “Robot ABC” can be tasked to perform task X on “Jul. 11, 2015 at 20:00 GMT.” In other implementations, the execution time of the task is event-driven. For example, the system can assign “Robot ABC” to perform task X in response to receiving a notification from “Robot DEF.” The associations between the user and robots owned includes information that describes the ownership of the robot. For example, “John Doe” can own “Robot DEF.”)
Regarding Claim 12, Look teaches further comprising: based on a plurality of services being requested, scheduling a work time of the robot taking into consideration a task required in each service and operation included in the relevant task.  .  (Fig. 2A [0033] The workflow schedule 214 includes information describing the scheduled tasks. [0046] the system identifies a particular registered robot to perform a particular task associated with the service request based on the capabilities of the particular registered robot, the particular robot's availability, and current workflow of tasks.)
Regarding Claim 13, Look teaches further comprising: transmitting a request for verifying whether performing of an operation related to the identified task is performed to the electronic apparatus; and ([0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122)
based on receiving a verification instruction on performing of the operation from the electronic apparatus, transmitting a perform instruction of an operation related to the identified task to the robot.  ([0011] A community of users and robots can collaborate to perform service requests that no single user or robot can complete (either at all or as efficiently) on their own. The tasks included in the service request can be divided among different robots that each have a different set of capabilities and can be performed either sequentially or concurrently. For example, a first robot that can wash clothes, a second robot that can deliver packages, and a third robot that can iron can collaborate to pick-up clothes from a user's residence, wash the clothes, iron the clothes, and then return the clothes to the user's residence. Each robot by itself is not able to clean the user's clothes, but by working collaboratively, the robots are able to clean the user's clothes) 
Regarding Claim 14, Look teaches further comprising: transmitting information on a task assigned to the robot and a work time performing the task to the electronic apparatus. ([0009]  identifying the one or more registered robots with the capabilities to perform the task [0024] The robot manager 102 includes a service engine 116 that receives service requests from users on multiple user devices across a data communication network 122.) [0042] The service information includes the tasks associated with the service request and data describing the capabilities needed to perform the specific tasks. The system analyzes the capabilities available in the community of registered robots and any constraints indicated in the service request or identified by the registered robots, e.g., a time constraint, physical constraint, or other availability constraint, to include in the service information. [0047] the system receives an indication from the one or more selected registered robots that the tasks were completed, and the system can provide an indication to the requestor that the service request was performed when all tasks are completed.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664